Duberl, J.
This is an action to recover rent accruing on a farm lease. There was a verdict for substantially the amount claimed. The defendant appeals from the order denying his motion for a new trial.
The amount of the accrued rent was not in dispute. The defendant counterclaimed for damages resulting from the failure of the plaintiff to build a machine shed, whereby he suffered damages in the sum of $300; for his failure to furnish a suitable house or room for Ms cream separator, whereby he suffered damage in the sum of $50; for his failure to repair the house, whereby he suffered damages in the sum of $100,' and for his failure to sow 40 acres in clover, whereby he suffered damages in the sum of $250. These items aggregated $700. The defendant alleged that by reason of the specified defaults of the plaintiff the rental value of the premises was diminished $700. This was the amount which he claimed in his counterclaim. He offered evidence as to the diminished rental value. The fact of a default, except in a minor particular, was denied, and the amount of damages was in issue.
No special damages were pleaded. If recovered they must be pleaded and proved. 1 Dunnell, Minn. Dig. and 1916 Supp. § 2581. The proper measure of general damages for a failure to make improvements or to repair, is that stated in the defendant’s counterclaim — diminished rental value. Long v. Gieriet, 57 Minn. 278, 59 N. W. 194; Warren v. Hodges, 137 Minn. 389, 163 N. W. 739. The question of the recovery of special damages in particular cases recently had thorough consideration in Force v. Gottwald, supra, page 268, 183 N. W. 356. The court submitted the rental value measure without objection or subsequent complaint. The finding of the jury is sustained.
Order affirmed.